HITZ, Associate Justice
(dissenting).
I am unable to concur in the opinion of the court in this ease.
*757That a municipality may be immune from suit for an act of negligence commit ted in its governmental capacity in the case of an emergency on a public street — as for the negligent driving of a fire engine responding to a fire call — is one thing; but it is quite another to extend that immunity to a ease where, as here, the negligence is that of an employee of the municipality — not himself a member of the fire department — who commits the negligent aet while returning at Ms leisure from a. place several miles awa.y, whore he had been assisting in the repair of a fire alarm box.
Among the most dangerous drivers on our dangerous streets are government drivers, and the courts should be slow to extend the cover of governmental immunity to municipal vehicles while engaged in nonemergency service, and forming merely a part of normal traffic on crowded streets.
The principle on which this immunity was supposed to be based is now as far out of line with modem thought as it is with modem conditions of city traffic, and the Supreme Court very recently has shown its unwillingness to follow even its own decisions when based on conditions which no longer exist, although such change of condition has not yet been recognized in legislative action. See Funk v. U. S., 54 S. Ct. 212, 78 L. Ed. —, decided December 11, 1933, where an ancient rule of evidence was abolished as outworn, antiquated, and not in accordance with present-day standards of wisdom and justice.
In my opinion, this court in this case has followed a doctrine inapplicable in fact to a conclusion unwarranted in law, and consequently the judgment against the District of Columbia as rendered below should be affirmed here, and not reversed.